        ORI GINAL                                                   FILED IN THE
                                                            UNITED STATES DISTRICT COURT
KENJI M. PRICE # 10523                                          DISTRICT OF HAWAII
United States Attorney                                             JUL 17 2019
District of Hawaii                                           at_l_o1clockand1o minf_M
                                                                 SUE BEITIA, CLERKL.5
REBECCA A. PERLMUTTER
Assistant U.S . Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.
Honolulu, Hawaii 96850
Telephone: (808) 541 -2850
Facsimile: (808) 541 -2958
Email: Rebecca.Perlmutter@usdoj.gov

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HA w Aii                  SOM
                                               CRl 9 Q,O098
UNITED STATES OF AMERICA,                  ) CR. NO.
                                           )
                   Plaintiff,              ) INFORMATION
                                           )
       vs.              ) [18 U.S.C. § 1028A]
                        )
CHRISTIAN NORGAARD,     )
                        )
             Defendant. )
~~~~~~~~~-)


                                 INFORMATION

The U.S. Attorney Charges:

                             Aggravated Identity Theft
                               18 U.S.C. § 1028A

      On or about October 30, 2018, within the District of Hawaii, the defendant,

CHRISTIAN NORGAARD, did knowingly transfer, possess, and use, without
lawful authority, the means of identification of another person, namely, the name

and financial account number of B.W., well knowing that the means of

identification belonged to an actual person, during and in relation to a felony in

violation of Title 18, United States Code, Section 1029(b)(2).

      All in violation of Title 18, United States Code, Section 1028A(a)(l).


DATED:    ~li-2019, at Honolulu, Hawaii



KENJI M. PRICE
United States Attorney
District of Hawaii



~A)'l J
REECCAA:PERLMuTER
Assistant U.S. Attorney




United States v. Christian Norgaard
Infonnation
Cr. No.
